DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  “N/mm2” should instead be --N/mm2--.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  “200nm” should instead be --200 nm--.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “600nm” should instead be --600 nm--.  Appropriate correction is required

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17, from which claim 27 depends requires the conductive layer comprise the combination of conductive fibrous filler and the cured product of a binder resin containing a photopolymerization initiator. As such, the claim 27 recitation that the conductive layer consists of the conductive fibrous filler, the binder resin, and “optionally” a photopolymerization initiator, recited as a member of a Markush group, renders the claim improper for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18, 20-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tanaka et al. (US PGPub 2014/0048131) or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (US PGPub 2014/0048131) in view of Jin et al. (US PGPub 2011/0216029).
Regarding claims 17, 20-21, 23-24 and 27, Tanaka teaches conductive members containing a base material and a conductive layer provided on the base material, wherein the conductive layer includes (i) a metallic nanowire and (ii) a binder having a three-dimensional crosslinked structure (abstract; [0013]; [0051]-[0052]; [0077]-[0078];[0220]-[0228])(instant cured binder resin layer). Tanaka directly and explicitly teaches that a matrix binder may be present, aside from the cured sol-gel substance which also functions as a matrix ([0220]-[0224]), including photosensitive matrix resin materials ([0222]; [0224]-[0225]) in the form of a photopolymerizable composition ([0027]-[0028]) comprising addition polymerization compounds and  photopolymerization initiator ([0228]). 
Tanaka teaches the metallic nanowires have an average short-axis length of 150 nm or less ([0013]; [0054]; [0080]) and an average long-axis length of from 1 µm to 100 µm ([0081]-[0084]; [0101]). Tanaka further teaches the content of metallic nanowires, preferably silver nanowires, per square meter of the conductive layer is in a range of from 0.001 g/m2 to 0.100 g/m2 ([0102]-[0103]) and teaches the mass ratio of the content of cured sol-gel substance to the content of the metallic nanowires in the conductive layer is preferably in a range of 0.5/1 to 25/1 ([0164]; see also examples) (substantially overlaps with and renders anticipated instant 0.15 to 5.00 at%). Tanaka further teaches an average film thickness of the conductive layer is preferably from 0.005 microns to 0.5 microns ([0188]; see also examples). 
Tanaka further teaches the thickness of the cured conductive film is from 0.005 to 0.5 µm ([0023]; [0188]), and teaches the nanowires have an average short-axis (average diameter) length of 150 nm or less ([0013]; [0054]; [0080];[0082]) and an average long-axis length of from 1 µm to 100 µm ([0081]-[0084]; [0101])(instant thickness smaller than a fiber size).
Tanaka teaches the conductive members suitable for use as touch panels and teaches that film strength and abrasion resistance of the conductive layer are of concern ([0008]), as are flexibility, bendability, and bending resistance ([0009]-[0011]; [0055]). Tanaka does not specifically teach the Martens hardness of 150 to 3,000 N/mm2 (claim 17) or of 200 to 1,000 N/mm2 (claim 24) (measured at an indentation depth of 100 nm from a surface). However, Tanaka teaches the conductive member having a conductive layer comprising the claimed components, present in the claimed amounts. According to the instant specification a Martens hardness of less than 150 N/mm2 corresponds to a laminate that is easily scratched and cracks on bending (original specification, [0012]). Therefore the claimed effect/physical property i.e. a Martens hardness of 150 to 3,000 N/mm2, or of 200 to 1,000 N/mm2, would inherently be achieved by a composition with all the claimed ingredients, claimed amounts and substantially similar process (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01) which is taught by the cited reference of Tanaka as being flexible and abrasion resistant (see above). If it is Applicant's position that this would not be the case: (1) evidence would need to be provided to support Applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure such that there is no teaching as to how to obtain the claimed property with only the claimed ingredient, claimed amounts and claimed process.
Alternatively, Jin teaches that it is known to adjust the Martens hardness of conductive touch panels to 200 N/mm2 or higher so that the substrate is difficult to damage, especially when balanced with a desired flexibility such that cracking does not occur upon bending ([0038]-[0042]). Jin and Tanaka are analogous art and are combinable because they are concerned with the same field of endeavor namely conductive touch panels having desired abrasion resistance and bendability. At the time of filing a person having ordinary skill in the art would have found it obvious to adjust the Martens hardness of Tanaka as taught by Jin and would have been motivated to do so as Tanaka teaches both abrasion resistance and bendability are of concern and further as Jin teaches adjusting the Martens hardness is advantageous to render the surface hard to damage ([0039]).
Regarding claim 18, Tanaka teaches, or in the alternative Tanaka in view of Jin renders obvious, the conductive member as set forth above. Tanaka further teaches light transmittance A (90% or more) and B (from 85% to less than 90%) values ([0397]-[0400], Tables 3 and 4), and Haze A (less than 1.5%), B (from 1.5% to less than 2%) and C (from 2.0% to less than 2.5%) values ([0401]-[0406]; Tables 3 and 4).
Regarding claim 22, Tanaka teaches, or in the alternative Tanaka in view of Jin renders obvious, the conductive member as set forth above. Tanaka further teaches the base material is selected from glasses, synthetic resins, metals and ceramics ([0072]-[0074]) and also teaches an intermediate adhesive layer may optionally be disposed between the base material and the conductive layer ([0295]-[0296]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior section.
Claims 19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US PGPub 2014/0048131) or, in the alternative Tanaka et al. (US PGPub 2014/0048131) in view of Jin et al. (US PGPub 2011/0216029), and further in view of Tanaka et al. (US PGPub 2014/0034360; hereinafter Tanaka2).
Regarding claims 19 and 25, Tanaka teaches, or in the alternative Tanaka in view of Jin renders obvious, the conductive member as set forth in claim 17 above. Tanaka further teaches the conductive layer may include a matrix ([0220]-[0221]), aside from the cured sol-gel substance which also functions as a matrix ([0221]), including photosensitive and non-photosensitive materials ([0222])(see above). Tanaka further teaches that the conductive layer can be non-patterned or patterned ([0198]-[0202]).
Tanaka does not specifically teach that the nanowires protrude from the conductive layer. However, Tanaka2 teaches when patterning such conductive layers comprising the combination of metallic nanowires and a photoresist matrix, it is known to remove portions of the photoresist and put the nanowires into an exposed state ([0271]). Tanaka2 and Tanaka are analogous art and are combinable because they are concerned with the same field of endeavor, namely touch panels having patterned conductive layers. At the time of filing a person having ordinary skill in the art would have found it obvious to pattern as taught by Takanka2 and put the nanowires of Tanaka in an exposed state and would have been motivated to do so as Tanaka teaches patterning and further as Tanaka2 teaches such patterning will result in exposed nanowires. 
Regarding claim 26, Tanaka in view of Tanaka2 renders obvious, the conductive member as set forth above. Tanaka further teaches the thickness of the cured conductive film is from 0.005 to 0.5 µm ([0023]; [0188]), and teaches the nanowires have an average short-axis (average diameter) length of 150 nm or less ([0013]; [0054]; [0080];[0082]) and an average long-axis length of from 1 µm to 100 µm ([0081]-[0084]; [0101])(instant thickness smaller than fiber size; instant binder resin layer defines surface; instant filler protrudes from surface by 5-600nm).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,247,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the granted patent are directed to substantially similar conductive layered bodies comprising the same components, present in the same orientations and amounts, and having the same resultant properties. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767